Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph 0024 sets forth “In some instances the flow sensing element 130 is an ultrasound transducer 130 configured to detect Doppler shifts in blood flow. In some instances, the flow sensing element 130 includes a vortex flow sensor as described in "A MEMS-Based Vortex Flow Sensor for Aggressive Media," Nicholas Pedersen, Per E Andersen (2003), Proceedings of IEEE Sensors 2003 (IEEE Cat. No.03CH37498) 1 p. 320-325, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a thermoelectric (thermodilution) flow sensor as described in "A Novel Flexible Thermoelectric Sensor for Intravascular Flow Assessment," Arjen van der Horst, Dennis van der Voort, Benjamin Mimoun, Marcel C M Rutten, Frans N van de Vosse, Ronald Dekker (2013), JSENIEEE Sensors Journal (JSEN) XX (XX) p. 1-1, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a sensor as described in "A Wireless Microsensor for Monitoring Flow and Pressure in a Blood Vessel Utilizing a Dual- Inductor Antenna Stent and Two Pressure Sensors," Kenichi Takahata, Andrew D DeHennis, Kensall D Wise, Yogesh B Gianchandani (2004), MEMSIEEE International Conference on Micro Electro Mechanical Systems (MEMS) p. 216-219, which is hereby incorporated by reference in its entirety.”
Paragraph 0025 sets forth “In some instances, the flow sensing element 130 includes an optical flow sensor, such as those described in "Characterization of a Low-Cost Optical Flow Sensor When Using an External Laser as a Direct Illumination Source," Davinia Font, Marcel Tresanchez, Tomas Palleja, Merce Teixido, Jordi Palacin (2011), Sensors 11 (12) p. 11856-70, which is hereby incorporated by reference in its entirety. In some instances, the flow sensing element 130 includes a 
Therefore, the term “flow sensing element” has been interpreted to include any or all of the above limitations along with equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-18, & 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3, 18, & 20 recite the term “acceptable fluid flow level”.  Likewise, claims 4 & 12 recite the term “unacceptable fluid flow level”.  It is unclear as to what makes the fluid flow level acceptable or unacceptable, thus rendering these claims indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-12, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Folk (U.S. 2016/0022222) in view of Yoshikawa (U.S. 2010/0069757), in further view of Beckers (U.S. 2016/0338613).
Regarding claim 1, Folk teaches (Figures 1 & 5) a system comprising:
a flow-sensing intravascular device (sensor 20, Paragraph 0039) that includes:
a flexible elongate member (guide 10, Paragraph 0039) having a proximal portion (Paragraph 0035), a distal portion (Paragraph 0035), and a central longitudinal axis, the flexible elongate member sized and shaped for insertion into a vasculature (Paragraph 0036); and
a flow sensing element fixedly secured to the distal portion of the flexible elongate member (Paragraph 0040); and

detect, at the computer and after positioning a coil (coils 40, Paragraph 0051) within an aneurysm of a vessel in the vasculature, a first measurement of fluid flow entering the aneurysm based on data obtained by the flow sensing element which is positioned within the aneurysm and is in communication with the computer (Paragraph 0052).
	However, Folk fails to disclose using a threshold value when measuring flow.
	Yoshikawa teaches determining, at the computer, that the first fluid flow measurement is above an acceptable fluid flow level (Paragraphs 0007 & 0021).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
However, Folk in view of Yoshikawa fail to disclose using flow measurement data to determine an additional source of blood to the aneurysm.
Beckers teaches determining that a secondary source is supplying fluid flow to the aneurysm (Paragraph 0238).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the flow measurement feature of the system taught by Folk and Yoshikawa to determine if an aneurysm has any secondary inlets or outlets as taught by Beckers.  This would inform the operator of any sources further supplying the aneurysm with blood.
	Regarding claim 2, Folk in view of Yoshikawa, in further view of Beckers, teach the system of claim 1, and Folk further teaches the computer is further configured to detect, at the computer and 
	Regarding claim 3, Folk in view of Yoshikawa, in further view of Beckers, teach the system of claim 2.
However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches the computer is further configured to provide a visual indication to a user as to whether the first fluid flow measurement is at or below the acceptable fluid flow level (Paragraphs 0018, 0021, & 0030).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
Regarding claim 4, Folk in view of Yoshikawa, in further view of Beckers, teach the system of claim 2.
However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches the computer is further configured to provide a visual indication to a user as to whether the first fluid flow measurement is at an unacceptable fluid flow level (Paragraphs 0018, 0021, & 0030).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.

However, Folk fails to disclose that the above method can be applied to a secondary source.
Beckers teaches that a secondary source is supplying fluid flow to the aneurysm (Paragraph 0238).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the flow measurement feature of the system taught by Folk and Yoshikawa to determine if an aneurysm has any secondary inlets or outlets as taught by Beckers.  Identifying a secondary source would allow the operator to occlude the secondary source in addition to the main source.
Regarding claim 7, Folk in view of Yoshikawa, in further view of Beckers, teach the system of claim 1, and Folk further teaches a wire segment (intravascular device, Paragraph 0051) is configured to pass through a lumen of the flexible elongate member and form a coil (coils 40, Paragraph 0051) in the aneurysm, and wherein the aneurysm is in a wall of the vessel (Figure 5 & Paragraph 0051).
Regarding claim 10, Folk in view of Yoshikawa, in further view of Beckers, teach the system of claim 1.
However, Folk fails to disclose the flow sensing element is an ultrasound transducer.
Yoshikawa teaches the flow sensing element is an ultrasound transducer that detects fluid flow entering the aneurysm (Paragraphs 0002 & 0031).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used an ultrasound transducer taught by Yoshikawa as the flow sensing element taught by Folk.  This defines the modality of which the element measures flow.

However, Folk fails to disclose the ultrasound transducer is configured to detect Doppler shifts.
Yoshikawa teaches the ultrasound transducer is configured to detect Doppler shifts in fluid flow entering the aneurysm (Paragraph 0051).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used a Doppler device taught by Yoshikawa as the flow sensing element taught by Folk.  This would increase the effectiveness of the system, as Doppler devices excel at detecting changes in blood flow.
Regarding claim 12, Folk teaches a method of evaluating an endovascular aneurysm coiling procedure, the method comprising:
detecting, at a computer (processor, Paragraph 0042) and prior to positioning a coil (coils 40, Paragraph 0051) within an aneurysm of a vessel in a vasculature, a first measurement of fluid flow entering the aneurysm based on data obtained by a flow sensing element (sensor 20, Paragraph 0039) disposed at a distal portion (Paragraph 0035) of a flexible elongate member (guide 10, Paragraph 0039), with the flow sensing element positioned within the aneurysm and in communication with the computer (Paragraph 0052); and
detecting, at the computer and after positioning the coil within the aneurysm, a second measurement of fluid flow entering the aneurysm based on additional data obtained by the flow sensing element (Paragraph 0052).
	However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches:
determining, at the computer, that the second fluid flow measurement is at an unacceptable fluid flow level (Paragraphs 0007 & 0021); and

	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
However, Folk in view of Yoshikawa fail to disclose using flow measurement data to determine an additional source of blood to the aneurysm.
Beckers teaches determining that a secondary source is supplying fluid flow to the aneurysm (Paragraph 0238).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the flow measurement feature of the system taught by Folk and Yoshikawa to determine if an aneurysm has any secondary inlets or outlets as taught by Beckers.  This would inform the operator of any sources further supplying the aneurysm with blood.
Regarding claim 17, Folk in view of Yoshikawa, in further view of Beckers, teach the method of claim 12.
	However, Folk fails to disclose using a threshold value when measuring flow.
Yoshikawa teaches:
determining, at the computer, that the second fluid flow measurement is above the acceptable fluid flow level (Paragraphs 0007 & 0021); and
outputting, to the display, a second graphical representation of the determining that the second fluid flow measurement is above the acceptable fluid flow level (Paragraphs 0018, 0021, & 0030).

	Regarding claim 18, Folk in view of Yoshikawa, in further view of Beckers, teach the method of claim 17, and Folk further teaches positioning a further coil within the aneurysm when the second fluid flow measurement is above the acceptable fluid flow level (Paragraph 0051).
Regarding claim 20, Folk in view of Yoshikawa, in further view of Beckers, teach the method of claim 12, and Folk further teaches:
installing a flexible elongate member in the vasculature with a distal end of the flexible elongate member being proximate the source (Paragraph 0051);
forming one or more coils in the source (Paragraph 0051); and
thereby reducing fluid flow entering the aneurysm (Paragraph 0051).
	However, Folk fails to disclose using a threshold value when measuring flow.
	Yoshikawa teaches reducing fluid flow entering the aneurysm at or below the acceptable fluid flow level (Paragraphs 0007 & 0021).
	It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included the threshold value taught by Yoshikawa into the system taught by Folk.  This would allow the operator to monitor blood flow and determine if it is at a normal value or range.
However, Folk in view of Yoshikawa fail to disclose using flow measurement data to determine an additional source of blood to the aneurysm.
	Beckers teaches identifying the secondary source (Paragraph 0238).
.
Claims 8 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Yoshikawa, in further view of Beckers, as applied to claim 1, above, in further view of Takahashi (WO 2017/074411).
Regarding claim 8, Folk in view of Yoshikawa, in further view of Beckers, teach the system of claim 7.
However, Folk in view of Yoshikawa, in further view of Beckers, fail to disclose the wire segment includes fibrous material fixedly attached along the wire segment.
Takahashi teaches the wire segment includes fibrous material fixedly attached along the wire segment, and wherein the fibrous material enhances blood clotting around the coil (Page 6, Paragraph 3 & Page 7, Paragraph 1).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have included fibrous materials taught by Takahashi to the coils taught by Folk.  This would further prevent blood flow in the aneurysm by combining material intended to occlude with material intended to clot.
Regarding claim 9, Folk in view of Yoshikawa, in further view of Beckers, teach the system of claim 7, and Folk further teaches (Figure 5) the wire segment comprises multiple wire segments, and each one of the wire segments forms a coil when the respective wire segment passes through the lumen into the aneurysm (Paragraph 0051).
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Folk in view of Yoshikawa, in further view of Beckers, as applied to claim 12, above, in further view of Trousset (US 2018/0168732).
Regarding claim 13, Folk in view of Yoshikawa, in further view of Beckers, teach the method of claim 12.
However, Folk in view of Yoshikawa, in further view of Beckers, fail to disclose navigating the device to the aneurysm.
Trousset teaches guiding the distal portion of the flexible elongate member through the vasculature and into the aneurysm (Paragraph 0014).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the navigation feature taught by Trousset to the method taught by Folk and Yoshikawa.  Navigating the vasculature without incident would result in a quicker and more effective procedure.
Regarding claim 14, Folk in view of Yoshikawa, in further view of Beckers, in further view of Trousset, teach the method of claim 13, and Folk further teaches (Figure 5) positioning the coil within the aneurysm (Paragraph 0051).
Regarding claim 15, Folk in view of Yoshikawa, in further view of Beckers, in further view of Trousset, teach the method of claim 14, and Folk further teaches (Figure 5) the positioning the coil within the aneurysm comprises:
passing a wire segment through the flexible elongate member such that the wire segment exits from a distal end of the flexible elongate member and gathers together in the aneurysm to form the coil in the aneurysm (Paragraph 0051).
	Regarding claim 16, Folk in view of Yoshikawa, in further view of Beckers, in further view of Trousset, teach the method of claim 15, and Folk further teaches (Figure 5) the wire segment comprises .
Response to Amendment
Applicant's arguments filed 05/07/2021 have been fully considered but they are not persuasive.
Regarding claims 1 & 12, applicant argues “Dependent claim 5 (the substance of which is now incorporated into claim 1) recites that the first fluid flow measurement indicates that a secondary source is supplying fluid flow to the aneurysm. (More particularly, amended claim 1 recites determin[ing], at the computer, that a secondary source is supplying fluid flow to the aneurysm based on the first fluid flow measurement being above an acceptable fluid flow level). The Examiner concedes that Folk and Yoshikawa do not disclose these features, relying on Beckers to disclose these features. Applicants traverse. 
The Examiner cites paragraph [0238] of Beckers
This cited portion of Beckers discloses identifying vessels or lumens or other delineated volumes or cavities of various organs, and then identifying inlets and outlets of vessels or lumens or delineated volumes, The MRI image processing and analysis system can autonomously determine whether the flow value at the inlet matches the flow value at outlet, for example within some defined threshold (e.g., 1%). The MRI image processing and analysis system can provide an indication of the result of the determination. 
Thus, Beckers disclosing whether fluid flow values match between and inlet and an outlet. Beckers nowhere discloses identifying secondary sources of fluid. In addition, Beckers does not disclose that, if the flow values at the inlet and outlet do not match, then this mismatch is the result of a secondary source supplying fluid flow to the aneurysm, as recited in claim 5. 
Moreover, it is not apparent how the approach of Beckers could be adapted to the situation of claim 1. Beckers' approach of matching flows of an inlet and an outlet requires a technique such as the 
Claim 12 is amended similarly to claim 1 by way of incorporating dependent (and now-canceled) claim 19. Accordingly, the foregoing arguments apply also to claim 12”.
Regarding claims 1 & 12, examiner upholds that [0238] of Beckers is relevant to the application.  Paragraph [0238] states that additional inlets or outlets of the closed vessel (aneurysm) can be identified by comparing the value of flow at the inlet with the value of flow at the outlet.  By applying the law of conservation of flow, any significant discrepancy (categorized by Beckers as a 1% or greater difference) is indicative of a secondary vessel.  Additionally, an operator would easily be able to determine if the difference in flow is caused by an inlet or an outlet.  For instance, if the flow entering the aneurysm is less than the flow exiting the aneurysm, this would indicate that a secondary source is supplying fluid flow into the aneurysm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ADAM D. KOLKIN/Examiner, Art Unit 3793 

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793